Citation Nr: 1545582	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, to include chloracne.

3.  Entitlement to service connection for an eye condition.

4.  Entitlement to service connection for blisters and infection of the mouth.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a Travel Board hearing before the undersigned in July 2015.  At the hearing, the Veteran submitted additional evidence and waived initial review by the RO.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for a psychiatric disorder, an eye condition, and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

During a July 2015 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran testified that he was withdrawing the issue of entitlement to service connection for blisters and infection of the mouth.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of service connection for blisters and infection of the mouth have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204.  

The Veteran indicated during his July 2015 hearing, prior to the promulgation of a Board decision, that he wished to withdraw the appeal of his claim for service connection for blisters and infection of the mouth.  Thus, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal of service connection for blisters and infection of the mouth is dismissed.



REMAND

The Board finds that further development of the remaining issues on appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  Medical records obtained from the Social Security Administration (SSA) demonstrate that he has been diagnosed with major depressive disorder, recurrent; he was given a provisional diagnosis for PTSD; and that he has a history of excessive alcohol consumption.  See February 2004 Disability Examination; February 2002 Discharge Summary.  At his July 2015 Board hearing, the Veteran testified that he has experienced these mental health problems since service and they are a result of, in general, serving in Thailand and the Republic of Vietnam, stress from being put in service and being separated from his family, two armed robberies while stationed in Thailand, and being thrown out of a second story window.  The Board notes that the Veteran asserted that these mental health problems were the result of his military service in the Republic of Vietnam when filing for SSA benefits, as well, which was prior to his claim for VA benefits.  As the evidence has shown that the Veteran has a psychiatric diagnosis and the Veteran has consistently asserted that it is related to his active service, the Board finds that the low threshold of McLendon has been met; VA has a duty to assist the Veteran in substantiating his claim by providing him an examination to determine the nature and etiology of his psychiatric problems.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the Veteran has not yet been afforded a VA examination, one should be scheduled on remand.

Skin Condition

The Veteran seeks service connection for a skin condition, to include chloracne.  In reviewing the evidence, the Board finds that the Veteran has not been diagnosed with chloracne; however, medical records from the SSA do show that he sought treatment for skin lesions on his hands and arms.  See, e.g., January 2004 Office Visit.  During his July 2015 hearing, the Veteran also testified that his skin condition has been ongoing since active service and he believes it to be the result of exposure to herbicides.  Without making a determination as to whether the Veteran was actually exposed to herbicides, the Board finds that the evidence is at least sufficient to warrant a VA examination to determine the nature and etiology of his skin problem.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 83.  As he has not yet been afforded an examination, one should be scheduled on remand.

Eye Condition

The Veteran seeks service connection for an eye condition.  During his July 2015 hearing, he testified that his vision is corrected with prescription glasses and that his vision problems began while serving in Thailand.  He stated that at a normal checkup the physician dilated his eyes and then they burnt after he went outside.  While this incident is not recorded in the Veteran's service records, or any other complaints or treatment for his eyes, there is an indication that his service treatment records are incomplete.  Thus, the Board finds that VA has a duty to assist him in substantiating this claim by providing him an examination.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 83.  A VA eye examination should be scheduled on remand.

Accordingly, the issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate mental health professional.  The entire claims file must be reviewed.

The examiner is to provide a diagnosis or diagnoses for the Veteran's mental health problems.  If a particular disorder is ruled out, a thorough explanation must be provided.  

If PTSD is diagnosed, the examiner must indicate the stressors upon which it is based.

For each diagnosis, the examiner is to answer whether the disorder is at least as likely as not (a 50 percent or greater probability) that it had its onset during or is otherwise related to the Veteran's active military service.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's statements.  A complete rationale must be provided for all opinions expressed.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his skin condition.  The entire claims file must be reviewed.

The examiner is to provide a diagnosis for the Veteran's skin condition.  As the Veteran has alleged to suffering from chloracne, the examiner should discuss whether the Veteran has this disability and, if he does not, provide an explanation as to why it is ruled out.

Thereafter, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in service or is otherwise related to the Veteran's active military service, including exposure to herbicides.  For the purposes of answering this question, the examiner should presume that the Veteran was exposed to herbicides; however, the opinion should not be limited to herbicide exposure, the entirety of the Veteran's active military service should be considered.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's statements.  A complete rationale must be provided for all opinions expressed.

4.  Schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire claims file must be reviewed.

The examiner is to provide a diagnosis for the Veteran's eye condition.

The examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's eye condition had its onset in or is otherwise related to his active military service.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's statements.  A complete rationale must be provided for all opinions expressed.

5.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


